Citation Nr: 0416960	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD)/degenerative joint disease 
(DJD) of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from January 1995 to April 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran and his representative appeared before 
the undersigned Veterans Law Judge via videoconference 
hearing in January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is currently in effect for DDD and DJD of 
the lumbar spine under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003-5295 (2003).  However, for reasons 
outlined below, the Board finds that other Diagnostic Codes 
(DCs) may be applicable, including 5293 (intervertebral disc 
syndrome).  Effective September 23, 2002, the criteria for 
evaluating intervertebral disc syndrome (IVDS) were amended.  
38 C.F.R. § 4.71a, DC 5293 (2003); see 67 Fed. Reg. 54345 
(Aug. 22, 2002).  Effective September 26, 2003, the entire 
section of the rating schedule that addresses disabilities of 
the spine was revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, DCs 5235-5243).

At the time of the most recent examination by VA in August 
2002, the examiner noted that the veteran was showing some 
mild signs of nerve root irritation, "but nothing really 
definite."  The examiner opined that the veteran might be 
headed for a "more definite intervertebral disc syndrome."  

At a January 2004 video conference hearing, the veteran 
testified as to numbness and tingling into his legs and 
stated that his disorder had increased in severity since the 
last examination in 2002.  

The Board is of the opinion that a VA examination is required 
to address the current severity of the service-connected low 
back disorder.  VA's duty to assist includes obtaining 
thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

Additionally, as noted above there were significant changes 
in the regulations pertaining to back disorders during the 
pendency of this appeal.  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria. VAOPGCPREC 
3-2000 (Apr. 10, 2000).   Under the circumstances of this 
case, there is potential prejudice to the veteran if the 
revised rating criteria are not considered in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following 
development:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 711, 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal or 
any records that are not currently 
included in the clams file.  With any 
necessary authorization from the veteran, 
the VBA AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current extent and severity of all 
symptoms and impairment from the service-
connected low back disorder.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior and pursuant to 
conduction of the examination(s).  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study, and range of motion testing in 
degrees should be performed.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The examiner 
should specifically address whether there 
is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal 
spinal contour; muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should specifically identify 
any evidence of neurological 
manifestations due to the service-
connected disability and state whether 
IVDS is present.  If so, the examiner 
should assess the frequency and duration 
(number of days) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner should 
also provide an opinion concerning the 
impact of the veteran's service-connected 
low back disability on his ability to 
work.  The rationale for all opinions 
expressed should also be provided.

The veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2003).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issue currently on appeal, to 
include 38 C.F.R. § 4.71a, DCs 5235-5243.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




